


Exhibit 10.4

 

CERTIFICATE OF DESIGNATION

OF

SERIES 2015 LTIP UNITS

OF

SIMON PROPERTY GROUP, L.P.

 

WHEREAS, Simon Property Group, L.P. (the “Partnership”), is authorized to issue
LTIP Units to executives of Simon Property Group, Inc., the General Partner of
the Partnership (the “General Partner”), pursuant to Section 9.3(a) of the
Eighth Amended and Restated Limited Partnership Agreement of the Partnership
(the “Partnership Agreement”).

 

WHEREAS, the General Partner has determined that it is in the best interests of
the Partnership to designate a series of LTIP units that are subject to the
provisions of this Designation and the related Award Agreement (as defined
below); and

 

WHEREAS, Sections 7.3 and 9.3(c) of the Partnership Agreement authorize the
General Partner, without the approval of the Limited Partners, to set forth in
an LTIP Unit Designation (as defined in the Partnership Agreement) the
performance conditions and economic rights including distribution and conversion
rights of each class or series of LTIP Units.

 

NOW, THEREFORE, the General Partner hereby designates the powers, preferences,
economic rights and performance conditions of the Series 2015 LTIP Units.

 

ARTICLE I

Definitions

 

1.1                               Definitions Applicable to LTIP Units.  Except
as otherwise expressly provided herein, each capitalized term shall have the
meaning ascribed to it in the Partnership Agreement.  In addition, as used
herein:

 

“Adjustment Events” has the meaning provided in Section 2.2 hereof.

 

“Award Agreement” means the Series 2015 LTIP Unit Award Agreement approved by
the Compensation Committee of the Board of Directors of the General Partner and
entered into with the holder of the number of Award LTIP Units specified
therein.

 

“Award Date” means February 26, 2015.

 

“Award LTIP Units” means the number of LTIP Units issued pursuant to an Award
Agreement and does not include the Earned LTIP Units or Vested LTIP Units that
the Award LTIP Units may become.

 

“Conversion Date” has the meaning provided in Section 4.3 hereof.

 

“Conversion Notice” has the meaning provided in Section 4.3 hereof.

 

--------------------------------------------------------------------------------


 

“Earned LTIP Units” means the number of Award LTIP Units that are determined by
the Committee to have been earned pursuant to an Award Agreement.

 

“Economic Capital Account Balance” means, with respect to a holder of LTIP
Units, (i) his Capital Account balance, plus the amount of his or her share of
any Partner Minimum Gain or Partnership Minimum Gain, in either case to the
extent attributable to his or her ownership of LTIP Units, divided by (ii) the
number of LTIP Units held by such holder.

 

“Full Conversion Date” means with respect to a holder of the LTIP Units, the
date on which the Economic Capital Account Balance of such holder first equals
or exceeds the Target Balance.

 

“Liquidating Gain” means one hundred percent (100%) of the Profits of the
Partnership realized from a transaction or series of transactions that
constitute a sale of substantially all of the assets of the Partnership and one
hundred percent (100%) of the Profits realized from a restatement of the
Partnership’s Capital Accounts in accordance with Treas.
Reg. §1.704-1(b)(2)(iv)(f).

 

“LTIP Units” means the Series 2015 LTIP Units created by this Designation.

 

“LTIP Unitholder” means a person that holds LTIP Units.

 

“Other LTIP Units” means “LTIP Units” (as defined in the Partnership Agreement)
other than the Series 2015 LTIP Units designated hereby.

 

“Partnership Unit Economic Balance” shall mean (i) the Capital Account balance
of the General Partner plus the amount of the General Partner’s share of any
Partner Minimum Gain or Partnership Minimum Gain, in each case to the extent
attributable to the General Partner’s Partnership Units divided by (ii) the
number of the General Partner’s Partnership Units.

 

“Partnership Units” or “Units” has the meaning set forth in the Partnership
Agreement.

 

“Special Distributions” means distributions designated as a capital gain
dividend within the meaning of Section 875(b)(3)(C) of the Code and any other
distribution that the General Partner determines is not made in the ordinary
course.

 

“Target Balance” means (i) $187.14, which is equal to the Partnership Unit
Economic Balance as of the Award Date as determined after Capital Accounts have
been adjusted in accordance with Treas. Reg. §1.704-1(b)(2)(iv)(f), reduced by
(ii) the amount of Special Distributions per Partnership Unit attributable to
the sale of assets subsequent to the Award Date, to the extent that such Special
Distributions are not made with respect to the LTIP Units.

 

“Vested LTIP Units” means Earned LTIP Units that have satisfied the time-based
or accelerated vesting requirements of an Award Agreement.

 

2

--------------------------------------------------------------------------------


 

1.2                               Definitions Applicable to Other LTIP Units. 
In determining the rights of the holder of the LTIP Units vis-à-vis the holders
of Other LTIP Units, the foregoing definitions shall apply to the Other LTIP
Units except as expressly provided otherwise in a Certificate of Designation
applicable to such Other LTIP Units.

 

ARTICLE II

Economic Terms and Voting Rights

 

2.1                               Designation and Issuance.  The General Partner
hereby designates a series of LTIP Units entitled the Series 2015 LTIP Units. 
The number of Series 2015 LTIP Units that may be issued pursuant to this
Designation is the total number of Award LTIP Units issued on the Award Date. 
The holders of Award LTIP Units shall be deemed admitted as a Limited Partner of
the Partnership on the Award Date.

 

2.2                               Unit Equivalence.  Except as otherwise
provided in this Designation, the Partnership shall maintain, at all times, a
one-to-one correspondence between the LTIP Units and Partnership Units, for
conversion, distribution and other purposes, including without limitation
complying with the following procedures.  If an Adjustment Event (as defined
below) occurs, then the General Partner shall make a corresponding adjustment to
the LTIP Units to maintain a one-to-one conversion and economic equivalence
ratio between the LTIP Units and the Partnership Units.  The following shall be
“Adjustment Events”:  (A) the Partnership makes a distribution of Partnership
Units or other equity interests in the Partnership on all outstanding
Partnership Units (provided that with respect to Award LTIP Units any adjustment
as the result of a distribution made concurrently with a stock dividend paid by
the General Partner in accordance with Rev. Proc. 2010-12 or any similar policy
or pronouncement of the Internal Revenue Service shall be made only to the
extent that the Award LTIP Units do not receive ten percent (10%) of the
distribution), (B) the Partnership subdivides the outstanding Partnership Units
into a greater number of units or combines the outstanding Partnership Units
into a smaller number of units, or (C) the Partnership issues any Partnership
Units or other equity in the Partnership in exchange for its outstanding
Partnership Units by way of a reclassification or recapitalization of its
Partnership Units.  If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously.  For the avoidance of doubt, the following shall not be
Adjustment Events:  (x) the issuance of Partnership Units from the Partnership’s
sale of securities or in a financing, reorganization, acquisition or other
business transaction, (y) the issuance of Partnership Units or Other LTIP Units
pursuant to any employee benefit or compensation plan or distribution
reinvestment plan, or (z) the issuance of any Partnership Units to the General
Partner in respect of a capital contribution to the Partnership of proceeds from
the sale of securities by the General Partner.  If the Partnership takes an
action affecting the Partnership Units other than actions specifically described
above as constituting Adjustment Events and, in the opinion of the General
Partner, such action would require an adjustment to the LTIP Units to maintain
the one-to-one correspondence described above, the General Partner shall have
the right to make such adjustment to the LTIP Units, to the extent permitted by
law, in such manner and at such time as the General Partner, in its sole
discretion, may determine to be appropriate under the circumstances.  If an
adjustment is made to the LTIP Units as hereby provided, the Partnership shall
promptly file in the books and records of the Partnership a certificate setting
forth such

 

3

--------------------------------------------------------------------------------


 

adjustment and a brief statement of facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error.  Promptly after filing such certificate, the Partnership
shall mail a notice to each LTIP Unitholder setting forth the adjustment to his
or her LTIP Units and the effective date of such adjustment.

 

2.3                               Distributions of Net Operating Cash Flow. 
Award LTIP Units shall be treated as one-tenth of a Partnership Unit for
purposes of Sections 6.2(a) and (b)(iii) of the Partnership Agreement, except
that Award LTIP Units shall not be entitled to any Special Distributions except
as provided in Section 2.4.  Distributions with respect to an Award LTIP Unit
issued during a fiscal quarter shall be prorated as provided in
Section 6.2(c)(ii) of the Partnership Agreement.  Earned LTIP Units shall be
entitled to the same rights to receive distributions as the Partnership Units.

 

2.4                               Special Distributions.  Until the Economic
Capital Account Balance of a holder’s LTIP Units is equal to the Target Balance,
such holder shall be entitled to Special Distributions attributable to the sale
of an asset of the Partnership only to the extent the Partnership determines
that such asset has appreciated in value subsequent to the Award Date.

 

2.5                               Liquidating Distributions.  In the event of
the dissolution, liquidation and winding up of the Partnership, distributions to
holders of LTIP Units shall be made in accordance with Section 8.2(d) of the
Partnership Agreement.

 

2.6                               Forfeiture.  Any Award LTIP Units and Earned
LTIP Units that are forfeited pursuant to the terms of an Award Agreement shall
immediately be null and void and shall cease to be outstanding or to have any
rights except as otherwise provided in the Award Agreement.

 

2.7                               Voting Rights.  Holders of Award LTIP Units
and Earned LTIP Units shall not be entitled to vote on any other matter
submitted to the Limited Partners for their approval unless and until such units
constitute Vested LTIP Units.  Vested LTIP Units will be entitled to be voted on
an equal basis with the Partnership Units.

 

ARTICLE III

Tax Provisions

 

3.1                               Special Allocations of Profits.  Liquidating
Gain shall be allocated as follows:  (a) first, to the holders of Preferred
Units as provided in the Partnership Agreement, (b) second, if applicable, to
the holders of Partnership Units as provided in by the Partnership Agreement
until the Partnership Unit Economic Balance is equal to the Target Balance and
(c) third, to (i) the holders of the LTIP Units until their Economic Capital
Account Balance is equal to the Target Balance and (ii) the holders of Other
LTIP Units until their economic capital account balances are equal to their
target balances.  If an allocation of Liquidating Gain is not sufficient to
achieve the objectives of the foregoing sentence in full, Liquidating Gain,
after giving effect to clauses (a) and (b) in such sentence, shall be allocated
first, to the holders of the Vested LTIP Units and vested Other LTIP Units and,
second, to the holders of Unvested LTIP Units and non-vested Other LTIP Units,
in each case, in proportion to the amounts necessary for such units to achieve
the objectives of the foregoing sentence; provided, that the holders of Other

 

4

--------------------------------------------------------------------------------


 

LTIP Units shall not receive an allocation of Liquidating Gain that they are not
entitled to receive under the applicable certificate of designation.  A
certificate of designation for Other LTIP Units may provide for a different
allocation among such Other LTIP Units, but such different allocation shall not
affect the amount allocated to the LTIP Units vis-à-vis the Other LTIP Units. 
Notwithstanding the foregoing, Liquidating Gain shall not be allocated to the
holders of the LTIP Units to the extent such allocation would cause the LTIP
Units to fail to qualify as a “profits interest” when granted.  Once the
Economic Capital Account Balance has been increased to the Target Balance, no
further allocations shall be made pursuant to this Section 3.1.  Thereafter,
LTIP Units shall be treated as Partnership Units with respect to the allocation
of Profits and Losses pursuant to Section 3.2.

 

If any Unvested LTIP Units to which gain has been previously allocated under
this Section are forfeited, the Capital Account associated with the forfeited
Unvested LTIP Units will be reallocated to the remaining LTIP Units at the time
of forfeiture to the extent necessary to cause the Economic Capital Account
Balance of such remaining LTIP Units to equal the Target Balance.  To the extent
any gain is not reallocated in accordance with the foregoing sentence, such gain
shall be forfeited.

 

3.2                               Allocations with Respect to Award LTIP Units. 
The following provisions apply to allocation of Profits and Losses with respect
to Award LTIP Units:

 

(a)                                 Except to the extent to which a holder of
the LTIP Units is entitled to a Distribution pursuant to Section 2.4, no Profits
that the General Partner determines are attributable to a Special Distribution
or the sale of an asset shall be allocated to Award LTIP Units.

 

(b)                                 Except as provided in Section 3.2(a), each
Award LTIP Unit shall be treated as one-tenth of a Partnership Unit for purposes
of allocation of Profits and Losses pursuant to Section 6.1(b)(3) of the
Partnership Agreement.

 

3.3                              
Allocations with Respect to Earned LTIP Units.   Earned LTIP Units shall be
treated as Partnership Units with respect to the allocation of Profits and
Losses; provided, that Profits from the sale of assets shall be allocated to
each holder of the LTIP Units as provided in Section 3.1 until his Economic
Capital Account Balance has been increased to the Target Balance.

 

3.4                               Safe Harbor Election.  To the extent provided
for in Regulations, revenue rulings, revenue procedures and/or other IRS
guidance issued after the date of this Designation, the Partnership is hereby
authorized to, and at the direction of the General Partner shall, elect a safe
harbor under which the fair market value of any LTIP Units issued after the
effective date of such Regulations (or other guidance) will be treated as equal
to the liquidation value of such LTIP Units (i.e., a value equal to the total
amount that would be distributed with respect to such interests if the
Partnership sold all of its assets for the fair market value immediately after
the issuance of such LTIP Units, satisfied its liabilities (excluding any
non-recourse liabilities to the extent the balance of such liabilities exceed
the fair market value of the assets that secure them) and distributed the net
proceeds to the LTIP Unitholders under the terms of this Agreement).  In the
event that the Partnership makes a safe harbor election as described in the
preceding sentence,

 

5

--------------------------------------------------------------------------------


 

each LTIP Unitholder hereby agrees to comply with all safe harbor requirements
with respect to transfers of such LTIP Units while the safe harbor election
remains effective.  In addition, upon a forfeiture of any LTIP Units by any LTIP
Unitholder, gross items of income, gain, loss or deduction shall be allocated to
such LTIP Unitholder if and to the extent required by final Regulations
promulgated after the effective date of this Designation to ensure that
allocations made with respect to all unvested LTIP Units are recognized under
Code Section 704(b).

 

ARTICLE IV

Conversion

 

4.1                               Conversion Right.  On and after the Full
Conversion Date, the holder shall have the right to convert Vested LTIP Units to
Partnership Units on a one-to-one basis by giving notice to the Partnership as
provided in Section 4.3 hereof.  Prior to the Full Conversion Date, the
conversion of Vested LTIP Units shall be subject to the limitation set forth in
Section 4.2.

 

4.2                               Limitation on Conversion Rights Until the Full
Conversion Date.  The maximum number of Vested LTIP Units that may be converted
prior to the Full Conversion Date is equal to the product of (a) the result
obtained by dividing (1) the Economic Capital Account Balance of the Vested LTIP
Units by (2) the Target Balance of the Vested LTIP Units, in each case
determined as of the effective date of the conversion and (b) the number of
Vested LTIP Units.  Immediately after each conversion of Vested LTIP Units, the
aggregate Economic Capital Account Balance of the remaining Vested LTIP Units
shall be equal to (a) the aggregate Economic Capital Account Balance of all of
the holder’s Vested LTIP Units immediately prior to conversion, minus (b) the
aggregate Economic Capital Account Balance immediately prior to conversion of
the number of the holder’s Vested LTIP Units that were converted.

 

4.3                               Exercise of Conversion Right.  In order to
exercise the right to convert a Vested LTIP Unit, the holder shall give notice
(a “Conversion Notice”) in the form attached hereto as Exhibit A to the General
Partner not less than sixty (60) days prior to the date specified in the
Conversion Notice as the effective date of the conversion (the “Conversion
Date”). The conversion shall be effective as of 12:01 a.m. on the Conversion
Date without any action on the part of the holder or the Partnership.  The
holder may give a Conversion Notice with respect to Unvested LTIP Units,
provided that such Unvested LTIP Units become Vested LTIP Units on or prior to
the Conversion Date.

 

4.4                               Exchange for Shares.  An LTIP Unitholder may
also exercise his right to exchange the Partnership Units to be received
pursuant to the Conversion Notice to Shares or cash, as selected by the General
Partner, in accordance with Article XI of the Partnership Agreement; provided,
however, such right shall be subject to the terms and conditions of Article II
of the Partnership Agreement and may not be effective until six (6) months from
the date the Vested LTIP Units that were converted into Partnership Units became
fully vested.

 

4.5                               Forced Conversion.  In addition, the General
Partner may, upon not less than ten (10) days’ notice to an LTIP Unitholder,
require any holder of Vested LTIP Units to convert them into Units subject to
the limitation set forth in Section 4.2, and only if, at the time the General
Partner acts, there is a one-to-one conversion right between the LTIP Units and

 

6

--------------------------------------------------------------------------------


 

Partnership Units for conversion, distribution and all other purposes.  The
conversion shall be effective as of 12:01 a.m. on the date specified in the
notice from the General Partner.

 

4.6                               Notices.  Notices pursuant to this
Article shall be given in the same manner as notices given pursuant to the
Partnership Agreement.

 

[Remainder of page left intentionally blank]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Conversion Notice

 

The undersigned hereby gives notice pursuant to Section 4.3 of the Certificate
of Designation of Series 2015 LTIP Units of Simon Property Group, L.P. (the
“Designation”) that he elects to convert          Vested LTIP Units (as defined
in the Designation) into an equivalent number of Partnership Units (as defined
in the Eighth Amended and Restated Limited Partnership Agreement of Simon
Property Group, L.P. (the “Partnership Agreement”)).  The conversion is to be
effective on                                , 20      .

 

IN WITNESS WHEREOF, this Conversion Notice is given this        day of
                          , 20      , to Simon Property Group, Inc. in
accordance with Section 12.2 of the Partnership Agreement.

 

--------------------------------------------------------------------------------

 
